Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 01/14/2021, in which, claim(s) 1-20 is/are pending.

Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 1-20 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:
In regards to claim(s) 1 and 11, the prior art of record (Vantalon et al. (Pub. No.: US 2006/0031676 A1; hereinafter Primary Reference) in view Duffie et al. (Pub. No.: US 2006/0161508 A1; Secondary Reference)) does not disclose:
 “storing (a) a plurality of data values associated with one or more identities, wherein the plurality of data values comprises data values representing at least two different non-static characteristics associated with a first identity selected from the group of non-static characteristics comprising: user added data, calling application data, software component data, and network connection data, and (b) information regarding anticipated changes to the stored data values corresponding to device usage over time associated with the first identity…” in combination with other limitations recited as specified in the independent claim(s). Rather, the primary reference discloses securely configuring the identifier information of products.  In one aspect, a method of manufacturing a product, includes: establishing a connection between a data processing system and the product while the product is being manufactured; verifying that an initial set of identifier information stored within the product is valid, where a set of identifier information is capable of being used to control distribution of media which is received by the product; providing, in response to validly verifying the initial set of identifier information, a new set of identifier information for storage in the product, where the providing is secured through the verifying of the initial set of identifier information. Similarly, the secondary reference discloses a system verification system that automatically generates a behavior model modeling the system under test in terms of actions of a test case and a range of expected reactions corresponding to those actions.  In this regard, the system verification system obtains a set of actions and individual reactions corresponding to the actions from a plurality of runs of a test case for the system under test, and automatically generates the behavior model representing the system under test in terms of the set of actions and a range of expected reactions each range corresponding one of the actions.  The range of expected reactions generalizes and includes all or .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DAO Q HO/Primary Examiner, Art Unit 2432